DETAILED ACTION
This office action is in response to communication filed on October 7, 2021.

Status of Claims
The status of claims is as follows: 
Claims 2, 6-7, 12 and 16-17 remain cancelled.
Claims 1, 3-5, 8-11, 13-15 and 18-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 5-16), filed on 10/07/2021, with respect to the rejection of claims 1, 3-5, 8-11, 13-15 and 18-20 under 35 U.S.C. 103 have been fully considered but are not persuasive.

Applicant argues (p. 8) that Schwoegler therefore fails to teach or suggest receiving a gridded forecast. In contrast, Schwoegler receives “raw radar products”, which is “doppler radar” as the weather data input. Schwoegler also teaches against receiving a gridded forecast by limiting the received weather data to doppler radar data to obtain the benefit of updating “every 7 minutes.”
These arguments are not persuasive.
Regarding the argument about Schwoegler failing to teach or suggest receiving a gridded forecast, the examiner submits that while Schwoegler (US 20010030624 A1) discloses receiving weather data (e.g., from the National Weather Service (NWS), see [0055]; see also patent application publication at [0044] regarding the forecasting system receiving weather data from the rejection relies on Rose (US 7542852 B1) for teaching “receiving a gridded forecast” (see Rose col. 3, line 63 – col. 4, line 7: “According to another aspect of the invention, the system may include an ingestor for intake of the weather data and forecast information. In a preferred embodiment, the weather data and forecast information includes high-resolution temporal and spatial weather data and forecast information. The weather data and forecast information may further include one or more of: observations of actual meteorological conditions from a network of observation platforms; periodic forecasts of meteorological conditions, weather parameters, and forecast quantities; predicted radar images of reflectivity and precipitation type; lightning density forecasts; and forecast grids of meteorological quantities”).
Regarding the argument about Schwoegler teaching against receiving a gridded forecast, the examiner submits that although Schwoegler does not explicitly receive a gridded forecast, Schwoegler uses the received weather data to generate gridded weather forecasts, which are used to generate and provide forecast information corresponding to a user’s specific location (see Fig. 5, items 100, 102 and 104, [0055]-[0057], [0064], [0112]), while Rose discloses receiving forecast grids in order to derive weather forecast for use by a user (see rejection below). 
Therefore, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP 2145). In this particular case, the examiner submits that as indicated in the rejection, Rose (US 7542852 B1, IDS record) was relied upon for teaching this feature (see rejection below, see also office action mailed on 07/08/2021, p. 16-17).

In addition, regarding the Doppler radar data, the examiner submits that, under the broadest reasonable interpretation, and in light of the specification (see patent application publication at [0042] and [0058]), this data is interpreted as the updated sensor data used for performing the forward error correction (see rejection below), therefore, it is unclear what applicant’s arguments “Schwoegler also teaches against receiving a gridded forecast by limiting the received weather data to Doppler radar data” and “Schwoegler never mentions that the purported forecast is analyzed” refer to.

	Applicant also argues (p. 8) that Schwoegler also fails to perform a forward error correction for a purported forecast. In contrast, Schwoegler teaches that “raw radar products [are] analyzed for movement and precipitation development information.” Notably, Schwoegler never mentions that the purported forecast is analyzed, only the received weather data is analyzed. It follows that Schwoegler fails to teach or suggest, and teaches against, performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast.
These arguments are not persuasive.

Schwoegler for disclosing the performing of a forward error correction for a gridded forecast for the local grid points based on the updated sensor data and the gridded forecast (see for example [0059] and [0064] describing that when new weather products are received, the stored weather forecasts, which are in a grid format (see [0026], [0057] and [0112]), are updated), 
Rose for teaching the receiving of a gridded forecast, and 
Zheng (US 6184816 B1) for teaching/suggesting the performing of the forward error correction on the received gridded forecast (see rejection below).

Regarding the argument about Schwoegler never mentioning that the purported forecast is analyzed, the examiner submits that, as indicated above, Schwoegler describes that when new weather products (updated sensor data) are received, the (stored) weather forecasts, which are in a grid format (see [0026], [0057] and [0112]), are updated, while Zheng teaches performing the forward error correction on a received gridded forecast (see rejection below), which under the broadest reasonable interpretation, and in light of the specification (see patent application publication at [0061]), renders obvious the limitation “performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast”.
Regarding the argument about Schwoegler failing to teach or suggest, and teaching against, performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast, the examiner submits 

Applicant also argues (p. 9) that the non-final Office action’s rationale with respect to the “performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast” is not clear as to the limitation of “forward error correction” and the conjunctive limitation of “based on the updated sensor data and the received gridded forecast.” For example, the non-final Office action rationale explicitly relies on Schwoegler for disclosing the “forward error correction” limitation but does not point to anything in particular as being equivalent. In some past Office actions the Examiner appeared to rely on an implicit or inherent disclosure. However, during the interview discussed above, the Examiner appears to rely on an unreasonably broad interpretation of “forward error correction” as reading on simply replacing the received forecast with a recreated or regenerated forecast ... the non-final Office action rationale either employs an impermissibly broad interpretation or incorrectly asserts that a more narrow interpretation of "forward error correction" is implicitly or inherently disclosed. Regardless, the above discussed deficiencies are made plain because, regardless of the rationale, there is no disclosure or supply of the above discussed conjunctive limitation. Moreover, all of the possible rationales rely on an impermissible modification of Schwoegler.
These arguments are not persuasive.
First, the examiner submits that according to the specification, there is no particular details as to how this forward error correction is being performed, but instead the original step 305 where forward error correction can be performed for the forecast for the local grid points using the updated sensor data and the gridded forecast. Step 305 can therefore, provide an updated future forecast for the local grid points based on the updated observation-based conditions. According to one embodiment, the updated future forecast may simply replace the forecast for the preset time intervals” (see patent application publication at [0061]).
In light of this, the examiner submits that Schwoegler describes that when new weather products are received (updated sensor data), the gridded weather forecasts are updated (i.e., performing a forward error correction, see [0059], [0064] and [0067]), while Zheng teaches/suggests using a received gridded forecast for performing the forward error correction. 
The examiner further submits that according to the MPEP: “During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification”” (see MPEP 2111). Therefore, under the broadest reasonable interpretation, and in light of the specification, the combination of prior art of record renders the argued features obvious.

Applicant further argues (p. 10) that the ordinary and customary meaning of “forward error correction” can be determined by using ordinary and customary meaning of the individual words. Applicant accordingly asserts that, based on dictionary definitions of “forward”, “error”, and “correction”, an ordinary and customary meaning of “forward error correction” may be “a difference between a calculated future value and an assumed true value is brought into conformity with a standard.” The entire limitation of “performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast” can therefore be interpreted as, “a difference between a forecast condition of a received gridded forecast and an assumed true forecast condition are brought into conformity with a standard.” This interpretation plainly does not read on simply replacing a stored received forecast with a newly recreated or regenerated forecast.
This argument is not persuasive.
First, the examiner submits that as indicated above, the claim language has been interpreted under the broadest reasonable interpretation, and in light of the specification. 
Furthermore, and as indicated above, Schwoegler describes updating a gridded weather forecast based on receiving new weather products (updated sensor data), which under the broadest reasonable interpretation, and in light of the specification, corresponds to performing a forward error correction.
In addition, the examiner submits that applicant’s own disclosure describes: “According to one embodiment, the updated future forecast may simply replace the forecast for the preset time intervals” (see patent application publication at [0061]).

Moreover, applicant argues (p. 11) that as characterized in the Applicant-Initiated Interview Summary, the Examiner’s interpretation of “performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast” is the purportedly the same as recreating (a purported “updating” that is not based on the received gridded forecast) a forecast and replacing a stored and received gridded forecast. Applicant further notes that the Applicant-Initiated Interview Summary acknowledges, contrary to prior Office actions, that Schwoegler only generates a forecast based only on purported sensor data. Id. at page 1 (“the examiner explained that Schwoegler receives weather data for generating gridded weather forecasts, which are stored in a database, while also checking if new weather products are available to update the gridded weather forecasts stored in the database”).
These arguments are not persuasive.
First, the examiner submits that even though it has been indicated in multiple occasions that the rejection is based on a combination of references, applicant continues to attack the references individually (see argument “the same as recreating (a purported “updating” that is not based on the received gridded forecast) a forecast and replacing a stored and received gridded forecast”).
Second, the examiner submits that Schwoegler describes updating a gridded weather forecast based on receiving new weather products (see for example [0059]: “By using doppler radar precipitation data in particular as an input to system 50, FIG. 3 in contrast to complex and computational heavy forecast modeling software, forecast processor 68, FIG. 3 is able to update the forecast data base shown in FIG. 4 as often as every seven minutes”). In other words, the forecasts stored in database (see [0057]) are updated (forward error correction) based on new weather products becoming available (updated sensor data). The examiner also submits that the rejection relies on Zhang for teaching/suggesting the use of a received gridded forecast for performing the forward error correction.
Regarding the argument about the Applicant-Initiated Interview Summary acknowledging, contrary to prior Office actions, that Schwoegler only generates a forecast based only on purported sensor data, the examiner submits that the teachings of Schwoegler regarding In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)” (see MPEP 2145).
Continuing with the Interview Summary mailed on 09/09/2021, the examiner submits that the summary clearly indicated that Schwoegler also discloses checking if new weather products are available to update the gridded weather forecasts, which as indicated above, corresponds to the performing a forward error correction feature, in light of the specification (see patent application publication at [0061]: “Step 305 can therefore, provide an updated future forecast for the local grid points based on the updated observation-based conditions”).

Applicant further argues (p. 11-12) that Schwoegler does not teach performing forward error correction for a gridded forecast but, instead, teaches re-creating a “forecast.” This is because Schwoegler never receives a gridded forecast and, as is explained above, creates a “forecast” in the subsystem 50. The distinction becomes evident when considering the Office action’s reasoning, which alleges that when the subsystem 50 receives updated weather products, a forward error correct is made to a received gridded forecast. However, contrary to this assertion, Schwoegler teaches that its forecast is created from the weather products. The weather products therefore could not be used for a forward error correction for the “forecast.”
These arguments are not persuasive.
Regarding the arguments about Schwoegler not teaching performing forward error correction for a gridded forecast but, instead, teaching re-creating a “forecast”, the examiner submits that Schwoegler discloses using weather data from vendors to generate weather forecasts, which are stored in a database (see [0055]-[0057]), and which are updated based on the availability of updated sensor data (Doppler radar precipitation data, see [0059] and [0064]), therefore, under the broadest reasonable interpretation, and in light of the specification, Schwoegler discloses performing forward error correction for a (stored) gridded forecast, as indicated in the rejection below.
Regarding the argument about Schwoegler teaching that its forecast is created from the weather products, therefore, the weather products could not be used for a forward error correction for the “forecast”, the examiner submits that, as described in the original specification, the forecasting system receives weather data from data sources (e.g., NWS), which use sensors that also provide the updated weather data, with these data sources generating the gridded forecast (see patent application publication at [0044]-[0045]). Therefore, the examiner submits that applicant appears to argue against his/her own disclosure regarding using sensors for both generating a gridded forecast, as well as providing updated weather data. 
 Regarding the argument about Schwoegler never receiving a gridded forecast, the examiner submits that as indicated above, the rejection is based on a combination of references.

	Moreover, applicant argues (p. 12) that even if the claimed “forward error correction for a gridded forecast” could be interpreted as reading on Schwoegler’s “creat[ing] weather forecast information at different time intervals ... for each radar site ...” this weather forecast information is not based on updated sensor data and a received gridded forecast.
This argument is not persuasive.
	The examiner submits that applicant’s arguments continue to attack the references individually, whereas the rejection is based on a combination of references, wherein:
Schwoegler is relied upon for disclosing “performing a forward error correction for the stored gridded forecast for the local grid points based on the updated sensor data and the stored gridded forecast” (by using weather data from vendors to generate weather forecasts, which are stored in a database (see [0055]-[0057]), and which are updated based on the availability of updated sensor data (Doppler radar precipitation data, see [0059] and [0064])),
Rose is relied upon for teaching “receiving a gridded forecast” (by describing the use of a forecast engine (Fig. 3, item 304) that receives forecast grids in order to derive short-term weather forecast for use by a user (see col. 3, line 63 – col. 4, line 7; col. 5, lines 63-64)), and 
Zheng is relied upon for teaching the use of received gridded forecast for performing the forward error correction (see rejection below).

Applicant further argues (p. 12-13) that If the non-final Office action relies on an inherency theory, Applicant must again disagree … although the Applicant-Initiated Interview Summary dated March 24, 2021 does not discuss a forward error correction for a gridded forecast that is based on updated sensor data and a received gridded forecast, the Examiner agreed during the March 24, 2021 summarized interview that Schwoegler and Rose did not teach such features but argued that those skilled in the art typically practice such steps, that it was common knowledge, and/or inherent or implied by Schwoegler. In the same interview, the Examiner also suggested that Schwoegler’s forecast data of FIG. 4 could be a received forecast … The feature of performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast plainly does not necessarily flow from a reference that specifically limits the data input to doppler radar.
This argument is not persuasive.
First, the examiner submits that the rejection does not rely on inherency, but instead in the teachings of the prior art of record and in accordance with the Office’s guidance. Second, the examiner keeps maintaining that the rejections have been based on a combination of references (see for example office action mailed on 01/11/2021, which is before the mentioned interview summary, and office action mailed on 04/22/2021), however, applicant continues to argue that Schwoegler does not disclose a “received” forecast.
Furthermore, regarding the interview summary content, the examiner submits that in response to the amendments presented in the response dated 04/09/2021, new grounds of 
Additionally, regarding the feature of performing a forward error correction … not flowing from a reference that specifically limits the data input to doppler radar, the examiner submits that the claim recites “updated sensor data”, which under the broadest reasonable interpretation, and in light of the specification (see patent application publication at [0042]), is being interpreted as the new weather products (e.g., Doppler data) being received for updating the (stored) gridded forecasts (see rejection below for additional details about the teachings of the references used to address the argued feature).

Applicant further argues (p. 13) that The Examiner’s reliance on common sense certainly is not sufficient to defy dispute, for reasons discussed above.
This argument is not persuasive.
The examiner submits that the current rejection was formulated following the guidelines as described in the MPEP:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate, 
(B) the difference or differences in the claim over the applied reference(s), 
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and 
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made (see MPEP 2142).

Applicant argues (p. 13-14) that to the extent that the non-final Office action may be relying on Zheng for the limitation of “performing a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and the received gridded forecast”, MPEP 2143, V prohibits modifications that would render a prior art being modified unsatisfactory for its intended purpose … the modification of Schwoegler’s creation of a forecast to also include Schwoegler’s database forecast data or Rose’s purportedly received forecast is unsatisfactory for Schwoegler’s intended purpose of using only doppler radar to update stored weather forecasts every 7 minutes. Therefore, even if Rose and Zheng disclose receiving a gridded forecast and storing a received gridded forecast, the proposed combination does not render obvious the limitation missing from Schwoegler. For example, as discussed above, Schwoegler’s “creat[ing] weather forecast information at different time intervals... for each radar site...” this weather forecast information is not based on updated sensor data and a received gridded forecast. Furthermore, as discussed above, such features are not inherent or implied by Schwoegler. Applicant further asserts that the proposed modification would render Schwoegler unfit for its intended purpose of “... using doppler radar as the weather data input at step 100, the stored weather forecasts in step 104 can be updated as often as every 7 minutes.” See supra (citing and discussing Schwoegler’s paragraphs [0058] and [0064]).
These arguments are not persuasive.
The examiner continues to indicate that the rejection is based on a combination of references, wherein:
Schwoegler is relied upon for disclosing “performing a forward error correction for the stored gridded forecast for the local grid points based on the updated sensor data and the stored gridded forecast” (by using weather data from vendors to generate weather forecasts, which are stored in a database (see [0055]-[0057]), and which are updated based on the availability of updated sensor data (Doppler radar precipitation data, see [0059] and [0064])),
Rose is relied upon for teaching “receiving a gridded forecast” (by describing the use of a forecast engine (Fig. 3, item 304) that receives forecast grids in order to derive short-term weather forecast for use by a user (see col. 3, line 63 – col. 4, line 7; col. 5, lines 63-64)), and 
Zheng is relied upon for teaching the use of received gridded forecast for performing the forward error correction (see rejection below).

In addition, the examiner submits that applicant appears to indicate that receiving a gridded forecast, and using this received gridded forecast for performing the forward error correction, is beyond the knowledge of one of ordinary skill in the art, based on the teachings of the prior art of record, however, the examiner submits that while Schwoegler uses stored gridded forecasts for performing the forward error correction, Rose and Zheng teach about receiving a 
The examiner also submits that as indicated in the MPEP: “The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts” (MPEP 2141, section III).
Furthermore, the examiner submits that as indicated in applicant’s own disclosure: “Gridded forecasts are well known in the art and a more complete description is omitted for the sake of brevity of the description” (see patent application publication at [0044]). Accordingly, one of ordinary skill in the art, after considering all the facts, would have rendered the claimed invention obvious.

	Applicant also argues (p. 14-15) that with respect to the non-final Office action's argument that Applicant is “attacking references individually”, Applicant maintains that the above discussed limitation (even if disclosed, which it is not) cannot by rendered obvious by the proposed modification/combination due to Schwoegler’s purpose of “... using doppler radar as the weather data input at step 100, the stored weather forecasts in step 104 can be updated as often as every 7 minutes." Id. (italic emphasis is added). Applicant is therefore not attacking Schwoegler individually but is pointing out why the proposed combination is contrary to the purpose of Schwoegler and therefore the proposed combination does not render independent claim 1 obvious … Applicant accordingly maintains that the proposed combination of references is improper under § 103 because it “would require a substantial reconstruction and redesign of the elements shown in [Schwoegler] as well as a change in the basic principles under which [Schwoegler’s] construction was designed to operate” … Therefore, even if Rose and/or Zheng taught or suggested something like receiving a gridded forecast or performing a forward error correction based on a gridded forecast, an obviousness rationale cannot be based on modifying Schwoegler to receive a gridded forecast because it would be contrary to the express purpose of Schwoegler. It follows that it is contrary to the purpose of Schwoegler to perform a forward error correction for the received gridded forecast for the local grid points based on the updated sensor data and a received gridded forecast. Moreover, modifying Schwoegler to perform forward error correction based on a gridded forecast would be against the principal of operation of Schwoegler’s forecasting system 100.
These arguments are not persuasive.
The examiner submits that Schwoegler, Rose and Zheng are analogous prior art trying to solve a similar problem as applicant’s invention (i.e., providing reliable forecasts to users, see Schwoegler at [0011], Rose’s abstract, and Zheng’s abstract). Furthermore, the examiner submits that the claimed invention recites “updated sensor data” which under the broadest reasonable 
In addition, the examiner submits that as indicated in the MPEP: “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” (see MPEP 2145), and “Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. “KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court’s instruction that “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.” Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (see MPEP 2141.01(a)).

Examiner’s Note
Claims 1, 3-5, 8-11, 13-15 and 18-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., providing location specific weather information to a mobile device), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (e.g., providing location specific weather information to a mobile device), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 3-5, 8-10, 13-15 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8-11, 13-15 and 18-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwoegler (US 20010030624 A1, cited by previous examiner), hereinafter ‘Schwoegler’, in view of Rose (US 7542852 B1, IDS record), hereinafter ‘Rose’, and in further view of Zheng (US 6184816 B1), hereinafter ‘Zheng’.
Regarding claim 1. (Previously presented) 
Schwoegler discloses:
A method for providing weather information to a user (Fig. 5, [0019]: a method for providing individualized, location specific weather forecasts is presented), comprising steps of:
weather data is received by forecasting subsystem (Fig. 3, item 50) and processed to generate gridded weather forecasts which are stored (Fig. 5, items 102 and 104, [0055]-[0057])); 
receiving a user request for the weather information for a location of interest within the gridded forecast (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location being used to retrieve the corresponding weather forecast (see also [0054]), which is in a grid format (see [0026], [0057], [0112])), wherein the user request is automatically generated by a mobile device (Fig. 3, item 56, [0015], [0050]: user request is generated using an electronic device, with the request being generated automatically (e.g., by setting an alarm, alert of upcoming weather events, see [0063], [0080], [0101])); 
determining if updated sensor data is available for local grid points located proximate the location of interest (Fig. 5, item 100, [0059], [0064], [0114]: alert processor receives notice regarding new weather products from weather vendors (e.g., Nexrad which is a network of Doppler weather radars), and verifies whether the new products include the user’s location (se also Fig. 19, item 934, [0116]-[0117])); 
if the updated sensor data is available, updating latest observation-based conditions at the local grid points (Fig. 5, item 100, [0059], [0064], [0079]: when new weather products are received, there is an implication that these new information replaces the previous weather data (see also Fig. 19, item 934, [0114])); 
performing a forward error correction for the stored gridded forecast for the local grid points based on the updated sensor data and the stored gridded forecast (Fig. 5, item when new weather products are received, weather forecasts stored in a database are updated (see also [0079])); 
generating location specific weather information using the forward error correction (Fig. 5, items 102, 104 and 108, [0059], [0064], [0067]: when new weather products are received, stored weather forecasts are updated and stored; upon user’s request, user’s specific location updated forecasts are retrieved for transmission to the user (see also [0079])); and 
providing the location specific weather information to the mobile device (Fig. 5, item 110, [0054], [0064]: forecast information for the user’s specific location is transmitted to the user).

Schwoegler does not explicitly disclose:
the received weather data is the gridded forecast; 
the stored gridded forecast is the received gridded forecast; and
generating location specific weather information using spatial interpolation of the local grid points.

Regarding the received weather data is the gridded forecast; and generating location specific weather information using spatial interpolation of the local grid points, Rose teaches:
“According to another aspect of the invention, the system may include an ingestor for intake of the weather data and forecast information. In a preferred embodiment, the weather data and forecast information includes high-resolution temporal and spatial a forecast engine (Fig. 3, item 304) receives forecast grids in order to derive short-term weather forecast for use by a user (see col. 5, lines 63-64)); and
“According to another embodiment of the invention, a method for deriving very short-term weather forecasts at a predetermined location is provided. The method includes receiving very short-term weather forecast data inputs. Next, the method estimates first very short-term meteorological quantities at the predetermined location from the very short-term weather forecast data inputs. This estimate may be adjusting by interpolating corrections in accordance with weather conditions at nearest neighbors to the predetermined location” (col. 5, lines 45-54: weather forecast for a predetermined location is adjusted by interpolating weather conditions at nearest neighbors to the predetermined location (see also col. 9, lines 41-50)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose to receive a gridded forecast and to generate location specific weather information using spatial interpolation of the local grid points, in order to facilitate the analysis of location specific data, while reducing the amount of computational cost performed by the system when implementing 

Regarding the stored gridded forecast is the received gridded forecast, Zheng teaches:
	“Referring now to FIG. 1D, this method requires less computational power from the aircraft computer. As in the method of FIG. 1C, coarse resolution simulation and observational data is provided. In this case a turbulence forecast is also provided. The onboard computer utilizes the observational information to correct the forecast to generate a nowcast” (col. 9, lines 18-24: observation information (analogous to updated sensor data, see col. 4, lines 19-22) is used to correct a received turbulence forecast (analogous to received gridded forecast) for alerting a pilot of weather conditions (e.g., clear air turbulence - CAT) occurring along the flight plan of the aircraft (see col. 4, lines 11-15; see also col. 6, lines 39-47, 57-61 regarding radar data being used to correct received coarse-grid weather information and modeling results, which include turbulence forecasts, see col. 4, lines 11-12)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose, and in further view of Zheng, to implement the received gridded forecast for performing the forward error correction, in order to refine or update the provided forecast information while requiring less computational power, as discussed by Zheng (col. 5, lines 17-21; col. 9, lines 18-24).

Regarding claim 3. (Previously presented) 

Schwoegler does not explicitly disclose:
a step of including topographical data when performing the spatial interpolation. 
 
However, Schwoegler further teaches:
“All types of alphanumeric and graphical weather data may be available from the WSP site, with the important parameters likely to include: Doppler radar images, satellite cloud images, severe weather bulletins, current weather conditions, and weather forecasts for different types of users. In some cases, the weather data would be processed and immediately sent to user 804 with geographically precise (localized to the user) correlation. For instance, a remote request from a user for a forecast may be answered with a National Weather Service forecast for the user’s city or country location. In other cases, additional computing would yield site specific current and projected tracks of a particular weather parameter. For instance, a user’s request for more specific information may produce a return message detailing current Doppler radar imagery, its projected motion and time of arrival at the user’s location. The resolution, in terms of location, may be on the order of less than 0.5 miles. Such radar and cloud depictions may be integrated with basic mapping features conducive to user orientation. They may include roadway, topography or coastline backgrounds” ([0083]-[0085]: topography information is integrated with weather data for user orientation, (see also [0057] and [0079] for discussion regarding data spatial resolution)).


Regarding claim 4. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
a step of including climate data when performing the spatial interpolation.
  
However, Schwoegler further teaches:
“Prediction processor 68 is programmed to create weather forecast information at different time intervals (e.g., 15 minutes, 30 minutes, 1 hour ...) for each radar site with a typical image resolution of one quarter mile from the user’s location based on the data processed by ingest processor 64. Prediction processor 68 stores this weather forecast information in database 66 as conceptually shown in FIG. 4. Each sector 70 represents a geographical region whose size is based on the radar coverage. For Doppler radar weather data, the coverage area is 150 to 230 miles whereas the cell resolution size is currently about one quarter of a mile in each direction from a specific location. Associated with each radar coverage area is the weather forecast data for the current precipitation, the precipitation history, and the precipitation forecast in distinct time climate data such as temperature and wind speed are used during generation of weather forecasts (see also [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to include climate data when performing the spatial interpolation, in order to provide accurate forecasts in small regions, as discussed by Schwoegler ([0079], [0085]).

Regarding claim 5. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
a step of refining the location specific weather information based on temporal interpolation for a time of interest.  

	Rose further teaches:
temporal interpolation is performed on input data (see also col. 5, lines 45-57 regarding estimations matching a forecast time)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to refine the location specific weather information based on temporal interpolation for a time of interest, in order to improve accuracy of forecast, as discussed by Rose (col. 3, lines 18-20).

Regarding claim 8. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler further discloses:
the location of interest is based on a geospatial location of the mobile device (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location corresponding to the detected electronic device location (see [0050]-[0051])).  

Regarding claim 9. (Original) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler further discloses:
the location of interest is selected by the user ([0089]: user’s location is obtained (selected) by the user).  

Regarding claim 10. (Original) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 1 as described above.
Schwoegler does not explicitly disclose:
the step of receiving the gridded forecast occurs on a preset time interval.
  
However, Schwoegler further teaches:
“The continuous stream of weather information is collected from weather data vendors 900 based on time and location. This information is decoded and reformatted by ingest processor 902 for database storage in database 916. As new Nexrad products are received, prediction processor 903 is notified and creates and stores in database 918 future products at 15, 30, 60, 120, and 180 minute intervals. This process is updated every 7 minutes (or when the new base reflectivity is available) for all Nexrad sites weather information is continuously collected based on time and location for performing forecasts update every 7 minutes).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to receive the gridded forecast on a preset time interval, in order to evaluate weather trends without penalizing the system’s computer capabilities.

Regarding claim 11. (Previously presented) 
Schwoegler discloses:
A forecasting system (100) (Fig. 3 – “weather forecasting system”) including a processing system (108) (Fig. 3, item 50 – “forecasting subsystem”, [0014]: a system for providing individualized, location specific weather forecasts is presented) configured to: 
receive weather data (Fig. 5, item 100, [0064]: weather data is received by forecasting subsystem (Fig. 3, item 50) and processed to generate gridded weather forecasts which are stored (Fig. 5, items 102 and 104, [0055]-[0057])); 
receive a user request for weather information for a location of interest within the gridded forecast (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location being used to retrieve the corresponding weather forecast (see also [0054]) which is in a grid format (see [0026], [0057], [0112])), wherein the user request is automatically generated by a mobile device (Fig. 3, item 56, [0015], [0050]: user request is generated using an electronic device, with the request being generated automatically (e.g., by setting an alarm, alert of upcoming weather events, see [0063], [0080], [0101])); 
alert processor receives notice regarding new weather products from weather vendors (e.g., Nexrad which is a network of Doppler weather radars), and verifies whether the new products include the user’s location (se also Fig. 19, item 934, [0116]-[0117])); 
if the updated sensor data is available, update latest observation-based conditions at the local grid points (Fig. 5, item 100, [0059], [0064], [0079]: when new weather products are received, there is an implication that these new information replaces the previous weather data (see also Fig. 19, item 934, [0114])); 
perform a forward error correction for the stored gridded forecast for the local grid points based on the updated sensor data and the stored gridded forecast (Fig. 5, item 102, [0059], [0064], [0067]: when new weather products are received, weather forecasts stored in a database are updated (see also [0079])); 
generate location specific weather information using the forward error correction (Fig. 5, items 102, 104 and 108, [0059], [0064], [0067]: when new weather products are received, stored weather forecasts are updated and stored; upon user’s request, user’s specific location updated forecasts are retrieved for transmission to the user (see also [0079])); and
provide the location specific weather information to the mobile device (Fig. 5, item 110, [0054], [0064]: forecast information for the user’s specific location is transmitted to the user).

Schwoegler does not explicitly disclose:

the stored gridded forecast is the received gridded forecast; and
generate location specific weather information using spatial interpolation of the local grid points.

Regarding the received weather data is the gridded forecast; and generate location specific weather information using spatial interpolation of the local grid points, Rose teaches:
“According to another aspect of the invention, the system may include an ingestor for intake of the weather data and forecast information. In a preferred embodiment, the weather data and forecast information includes high-resolution temporal and spatial weather data and forecast information. The weather data and forecast information may further include one or more of: observations of actual meteorological conditions from a network of observation platforms; periodic forecasts of meteorological conditions, weather parameters, and forecast quantities; predicted radar images of reflectivity and precipitation type; lightning density forecasts; and forecast grids of meteorological quantities” (col. 3, line 63 – col. 4, line 7: a forecast engine (Fig. 3, item 304) receives forecast grids in order to derive short-term weather forecast for use by a user (see col. 5, lines 63-64)); and
“According to another embodiment of the invention, a method for deriving very short-term weather forecasts at a predetermined location is provided. The method includes receiving very short-term weather forecast data inputs. Next, the method estimates first very short-term meteorological quantities at the predetermined location weather forecast for a predetermined location is adjusted by interpolating weather conditions at nearest neighbors to the predetermined location (see also col. 9, lines 41-50)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose to receive a gridded forecast and to generate location specific weather information using spatial interpolation of the local grid points, in order to facilitate the analysis of location specific data, while reducing the amount of computational cost performed by the system when implementing a consistent data format, as well as to improve accuracy of the forecast, as discussed by Rose (col. 3, lines 18-20).

Regarding the stored gridded forecast is the received gridded forecast, Zheng teaches:
	“Referring now to FIG. 1D, this method requires less computational power from the aircraft computer. As in the method of FIG. 1C, coarse resolution simulation and observational data is provided. In this case a turbulence forecast is also provided. The onboard computer utilizes the observational information to correct the forecast to generate a nowcast” (col. 9, lines 18-24: observation information (analogous to updated sensor data, see col. 4, lines 19-22) is used to correct a received turbulence forecast (analogous to received gridded forecast) for alerting a pilot of weather conditions (e.g., clear air turbulence - CAT) occurring along the flight plan of the aircraft (see col. 4, lines 11-15; see also col. 6, lines 39-47, 57-61 regarding radar data being used to correct received coarse-grid weather information and modeling results, which include turbulence forecasts, see col. 4, lines 11-12)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose, and in further view of Zheng, to implement the received gridded forecast for performing the forward error correction, in order to refine or update the provided forecast information while requiring less computational power, as discussed by Zheng (col. 5, lines 17-21; col. 9, lines 18-24).

Regarding claim 13. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler does not explicitly disclose:
the processing system (108) is further configured to include topographical data when performing the spatial interpolation. 
 
However, Schwoegler further teaches:
“All types of alphanumeric and graphical weather data may be available from the WSP site, with the important parameters likely to include: Doppler radar images, satellite cloud images, severe weather bulletins, current weather conditions, and weather forecasts for different types of users. In some cases, the weather data would be processed and immediately sent to user 804 with geographically precise (localized to the user) correlation. For instance, a remote request from a user for a forecast may be answered with a National Weather Service forecast for the user's city or country location. In other topography information is integrated with weather data for user orientation, (see also [0057] and [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to configure the processing system to include topographical data when performing the spatial interpolation, in order to integrate basic mapping features conducive to user orientation, while providing accurate forecasts in small regions, as discussed by Schwoegler ([0079], [0085]).

Regarding claim 14. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler does not explicitly disclose:
the processing system (108) is further configured to include climate data when performing the spatial interpolation.
  

“Prediction processor 68 is programmed to create weather forecast information at different time intervals (e.g., 15 minutes, 30 minutes, 1 hour ...) for each radar site with a typical image resolution of one quarter mile from the user’s location based on the data processed by ingest processor 64. Prediction processor 68 stores this weather forecast information in database 66 as conceptually shown in FIG. 4. Each sector 70 represents a geographical region whose size is based on the radar coverage. For Doppler radar weather data, the coverage area is 150 to 230 miles whereas the cell resolution size is currently about one quarter of a mile in each direction from a specific location. Associated with each radar coverage area is the weather forecast data for the current precipitation, the precipitation history, and the precipitation forecast in distinct time intervals in the future as shown in FIG. 4. When a forecast request is received from request processor 82, the forecast products corresponding to the user's location are retrieved from the database 66. Sector processor 84 extracts the cell information for each forecast time and compares the data with other environmental factors such as, wind speed, temperature, land elevation, and previous cell information to determine the precipitation condition. This data is then formatted into a text and image message and sent back to request processor 82 for each forecast time” ([0057]: climate data such as temperature and wind speed are used during generation of weather forecasts (see also [0079] for discussion regarding data spatial resolution)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to configure the processing system to include climate data when performing the spatial interpolation, in 

Regarding claim 15. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler does not explicitly disclose:
the processing system (108) is further configured to refine the location specific weather information based on temporal interpolation for a time of interest.  

	Rose further teaches:
“In terms of software adaptation for a combination system, such as the example shown in FIG. 6, the system may run a single time step for the entire spatial domain of CONUS. This time step may be understood to be one of the exemplary 25 time steps that comprise the 6 hour window of the forecast. All inputs should correspond as closely as possible to this time step or be interpolated temporally to correspond to this time step. The system may perform temporal interpolation for inputs that may be limited to, for example, hourly resolution. Preferably, all inputs in a combination system have the same temporal resolution, such as for example, a minimum hourly resolution” (col. 15, lines 15-26: temporal interpolation is performed on input data (see also col. 5, lines 45-57 regarding estimations matching a forecast time)).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to configure the 

Regarding claim 18. (Previously presented) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler further discloses:
the location of interest is based on a geospatial location of the mobile device (Fig. 5, item 106, [0064]: user’s request for weather forecast at the user’s location is received, the user’s location corresponding to the detected electronic device location (see [0050]-[0051])).  

Regarding claim 19. (Original) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.
Schwoegler further discloses:
the location of interest is selected by the user ([0089]: user’s location is obtained (selected) by the user).  

Regarding claim 20. (Original) 
Schwoegler in view of Rose and Zheng discloses all the features of claim 11 as described above.

receiving the gridded forecast occurs on a preset time interval.
  
However, Schwoegler further teaches:
“The continuous stream of weather information is collected from weather data vendors 900 based on time and location. This information is decoded and reformatted by ingest processor 902 for database storage in database 916. As new Nexrad products are received, prediction processor 903 is notified and creates and stores in database 918 future products at 15, 30, 60, 120, and 180 minute intervals. This process is updated every 7 minutes (or when the new base reflectivity is available) for all Nexrad sites across the United States” ([0114]: weather information is continuously collected based on time and location for performing forecasts update every 7 minutes).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schwoegler in view of Rose and Zheng to receive the gridded forecast on a preset time interval, in order to evaluate weather trends without penalizing the system’s computer capabilities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/LINA M CORDERO/Primary Examiner, Art Unit 2857